Case 4:19-0\/- 00290 Document 1- 4 Filed 04/18/19 Page 1 ofF|lL§DP§gGeZR§E)B 53 PM

David Trantham
Denton County District Clerk
By: Shel|ey l\/lccutcheon, Deputy

19-2813-431
CAUSE NO.

NICODEMUS INVESTMENTS, LLC
D/B/A NORTHSTAR DRAGWAY
Plaintiff,

]N THE DISTRICT COURT

_ JUDICIAL DISTRICT
ASPEN AMERICAN INSURANCE

COMPANY AND DEBORAH

LLAGUNO

§
§
§
§
v. §
§
§
§
§
Defendants. §

DENTON COUNTY, TEXAS

PLAINTIFF’S ORIGINAL PETITION AND REOUEST FOR DISCLOSURE
TO THE HONORABLE JUDGE OF SAID COURT:

Plaintiff Nicodemus Investments, LLC d/b/a Northstar Dragway files this its Plaintiff’s
Original Petition and Request for Disclosure against Defendants Aspen American lnsurance
Company and Deborah Llaguno, and Would show unto the Court and Jury as folloWs:

I. PARTIES AND DISCOVERY LEVEL

l. Discovery is intended to be conducted under Level Three of TRCP 190.

2. Plaintiff is a Texas Lirnited Liability Company doing business as Northstar
Dragway.
3. Defendant Aspen American Insurance Company (“Aspen”) is a licensed insurance

company authorized to engage in the business of insurance in the State of Texas and may be served
through its registered agent for service, Corporation Service Cornpany, 211 E. 7th Street, Suite 620,
Austin, Texas 78701-3218.

4. Defendant Deborah Llaguno is a licensed insurance adjuster in the State of Texas
Who may be served with process at 1333 Butterfield Road, Suite 500, Aurora, IL 60502-8715.

5. In the event any parties are misnarned or not included herein, it is Plaintiff"s

contention that such Was a “misnomer” and/ or such parties are/Were “alter egos” of parties named

       

PLAINT[FF’S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE - PAGE 1 OF 13. .

  

EXH|B|T

" 1131

Case 4:19-cv-00290 Document 1-4 Filed 04/18/19 Page 2 of 14 Page|D #: 14

herein. Plaintiff relies upon Rule 28 of the Texas Rules of Civil Procedure (“TRCP”) to properly
identify the corporate or other entities Which are defendants herein.
II. JURISDICTION AND VENUE

6. The Court has jurisdiction over this matter because the amount in controversy is
Within the jurisdictional limits of the Court. The insured property is in Denton County, Texas and
all or a substantial portion of the events or omissions giving rise to the claims asserted herein
occurred in Denton County, TeXas. Therefore, venue of this case is proper in Denton County
pursuant to Tex. Civ. Prac. & Rem. Code §§ 15.002 and 15 .032.

III. RULE 47 DAMAGE ALLEGATIONS

7. Pursuant to the provisions of TRCP 47, Plaintiff alleges that the damages sought
by the Plaintiff are Within the jurisdictional limits of the Court. Plaintiff seeks monetary relief over
$200,000 but not more than $1,000,000.

8. Pursuant to TRCP 48, Plaintiff elects to plead in the alternative

IV. AGENCY AND RESPONDEAT SUPERIOR

9. Whenever in this petition it is alleged that Defendant Aspen did any act or thing, it
is meant that Defendants or its agents, ofticers, servants, employees, or representatives did such
act or thing, and further, that it was done With the full authorization or ratification of defendant or
done in the normal routine, course and scope of the agency or employment of defendant or its
agents, officers, Servants, employees, or representatives

V. CONDITIONS PRECEDENT

10. All conditions precedent necessary to maintain this action have been performed,

have occurred, have been Waived, or could not be timely accomplished prior to filing of suit. This

suit Was filed Within two years of discovery of the acts complained of herein.

PLAlNTlFF’S ORIGINAL PETITION AND REOUEST FOR DISCLOSURE - PAGE 2 OF 13.

 

Case 4:19-cv-00290 Document 1-4 Filed 04/18/19 Page 3 of 14 Page|D #: 15

VI. REOUEST F()R DISCLOSURE

11. Pursuant to Rule 194 TRCP, each Defendant is requested to disclose, within fifty

(50) days of service of this request, the information or material described in Rule 194.2.
VII. BACKGROUND FACTS

12. Plaintiff owns the commercial property located at 3236 Memory Lane, Denton,
Texas 7 6207 (“Property”). Plaintiff purchased insurance policy number IMZl 14916 from Aspen
that insured the Property with a policy period of April 26, 2016 to April 26, 2017 (the “Policy”).
The Policy provides coverage to the Property for direct physical loss of or damage to the Property.
All premium payments required to be paid for the Policy were paid and the Policy was in full force
and effect without lapse during the applicable policy period.

13. lFollowing a wind and hail storm occurring on March 26, 2017 at or near the
Property, Plaintiff reported a claim to Aspen for wind and hail-related roof and building damage
to the Property. Aspen assigned York Risk Services Group adjuster Deborah Llaguno to
investigate the Claim. Defendant Llaguno hired the engineering firm J.S. Held Engineering
Services (“JS Held”) to determine the extent of damage to the Property caused by Wind and hail
and wind. JS Held inspected the property on or about April 3, 2017 and concluded that while
damages were present at the property, none of the identified damages were related to a 2016 loss.
The 2016 claim was then denied on JS Held’s conclusions

14. Thereafter, Plaintiff hired Texas licensed public insurance adjuster Jett McKay to
assist with the adjustment of the Claim. Mr. McKay hired Peter De la Mora, P.E. of PE Service to
inspect the property and provide an opinion on the cause and extent of damage Engineer Peter De
la Mora inspected the property on September 21, 2017 and identified hail damage to metal siding

panels in the press building, wind damage to roof framing, metal roof and medal siding of the

PLAINTIFF’S ORIGINAL PETITION AND REOUEST FOR DISCLOSURE - PAGE 3 OF 13.

 

Case 4:19-cv-00290 Document 1-4 Filed 04/18/19 Page 4 of 14 Page|D #: 16

concession, office, and storage buildings, hail damage to exterior light covers, hail and wind
damage to the shingle roof of batlirooms building, wind damage to signs and hail dents on exterior
light metal canopies. Mr. De la Mora also analyzed relevant consultant reports and weather records
as part of his investigation, ln his report, Mr. De la Mora concluded the following: (i) hail damage
to metal siding panels in the press building; (ii) wind damage to roof framing, metal roof and medal
siding of the concession, office, and storage buildings; (iii) hail damage to exterior light covers;
(iv) hail and wind damage to the shingle roof ofbathrooms building; and (v) wind damage to signs
and hail dents on exterior light metal canopies. He concluded that the damage resulted from the
March 26, 2017 storm. Additionally, Mr. McKay researched relevant weather data and concluded
the damages resulted from Wind and hail from a storm occurring on March 26, 2017.A copy of the
PE Service Report was provided to Defendant Llaguno with a request for reconsideration of the
Claim.

15. Instead of paying the Claim or offering a compromise, Defendant Llaguno again
requested JS Held to inspect the property in light of the conclusions of Mr. De la Mora. JS Held
confirmed wind and hail damage to the Property including: (i) denting to the metal roof, wall, and
trim panels due to an accumulation of impacts from hail for past hail events; and (ii) the metal
panel roofing was not dimpled as a result of hail-related impacts. As expected, JS Held’s
conclusions remain unchanged Consequently, the Claim remained denied.

l6. Plaintiff cooperated with Aspen and Defendant Llaguno during the investigation of
the Claim by responding to inquiries and making the Property available for inspections as required
and otherwise complying with its duties under the Policy. Despite evidence of more extensive

damage to the roof and other areas of the building, Aspen and Llaguno failed to fully and properly

PLAINTlFF’S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE - PAGE 4 OF 13.

 

Case 4:19-cv-00290 Document 1-4 Filed 04/18/19 Page 5 of 14 Page|D #: 17

pay the Claim. T he wrongful denial by Aspen and Llaguno has necessitating the filing of this
petition.
VIII. PLAINTIFF’S CAUSES OF ACTION AGAINST ASPEN
A. Breach of Contract

17. Plaintiff reasserts and incorporates by reference all the facts and allegations set
forth above for this cause of action. All prerequisites to the filing of this suit and recovery of
damages have been met by the Plaintiff.

18. Plaintiff would show that the Policy was in full force and effect upon discovery of t
the physical loss or damage The Policy provides coverage for direct physical loss or damage to
the (covered) Property and does not limit or exclude the loss or damage caused by the event at
issue in the present matter. Accordingly, the loss in question is a covered cause of loss involving
direct physical loss or damage to the Property.

19. Plaintiff timely submitted a claim to Aspen for payment of the claim in accordance
With the terms of the Policy. Aspen has refused and failed to pay pursuant to the terms of the
Policy, and by failing to do so, has breached the Policy.

B. Common Law Causes of Action

20. Plaintiff reasserts and incorporates by reference all the facts and allegations set
forth above for this cause of action. By its acts, omissions, failures and conduct, Aspen breached
the common law duty of good faith and fair dealing by delaying and denying Plaintiff’ s claim
without a reasonable basis and by failing to conduct a reasonable investigation with respect to the
insurance claim. Aspen also breached its duty by unreasonably delaying payment of Plaintiff"s

claim and failing to settle Plaintiff’ s entire claim when it knew or should have known that it was

PLAINTIFF’S ORIGINAL PETITION AND REOUEST FOR DISCLOSURE - PAGE 5 OF 13.

 

Case 4:19-cv-00290 Document 1-4 Filed 04/18/19 Page 6 of 14 Page|D #: 18

reasonably clear that the claim was covered. These acts, omissions, failures, and conduct of Aspen
are a proximate cause of Plaintiff"s damages
C. Unfair Claims Settlement Practices Act Violations

21. Plaintiff reasserts and incorporates by reference all the facts and allegations set
forth above for this cause of action under the Texas Insurance Code. Plaintiff has satisfied all
conditions precedent to bringing this cause of action against Aspen.

22. By its acts, omissions, failures and conduct, Aspen has engaged in unfair methods
of competition and unfair or deceptive acts or practices in the business of insurance in violation of
Sections 541.051, 541.052, 541.060 and 541.061 of the Texas Insurance Code. Such violations
include, without limitation, all the conduct described in this petition as well as Defendant Aspen’s
unreasonable delays in the investigation, adjustment and resolution of the Claim and its failure to
pay for the proper repair of the Property after liability had become reasonably clear.

23. Specifically, Aspen engaged in unfair insurance practices in the following respects:

a. Aspen engaged in unfair claims settlement practices prohibited by Section
17.50 (a)(4) of the DTPA and Section 541.060 (l) of the Texas Insurance
Code by misrepresenting to a claimant a material fact or policy provision
relating to coverage at issue; '

b. Aspen engaged in unfair claims settlement practices prohibited by Section
17.50 (a)(4) of the DTPA and Section 541.060 (2) of the Texas Insurance
Code by failing to attempt, in good faith, to effectuate a prompt, fair, and
equitable settlement of a claim With respect to which the insurer’s liability
has become reasonably clear;

c. Aspen engaged in unfair claims settlement practices prohibited by Section
17.50 (a)(4_) of the DTPA and Section 541.060 (3) of the Texas Insurance
Code by failing to provide promptly to a policyholder a reasonable
explanation of the basis in the policy, in relation to the facts or applicable

law, for the insurers denial of a claim or for the offer of a compromise
settlement of a claim;

PLAINTIFF’S ORIGINAL PETITION AND REOUEST FOR DISCLOSURE - PAGE 6 OF 13.

 

Case 4:19-cv-00290 Document 1-4 Filed 04/18/19 Page 7 of 14 Page|D #: 19

d. Aspen engaged in unfair claims settlement practices prohibited by Section
17.50 (a)(4) of the DTPA and Section 541.060 (4) of the Texas Insurance
Code by failing within a reasonable time to affirm or deny coverage of a
claim to a policyholder; or submit a reservation of rights to a policyholder;
and

e. Aspen engaged in unfair claims settlement practices prohibited by Section
17.50 (a)(4) of the DTPA and Section 541.060 (7) of the Texas Insurance
Code, by refusing to pay a claim without conducting a reasonable
investigation with respect to the claim.

24.4 All of the above-described acts, omissions and failures of Aspen were a producing
and proximate cause of Plaintiff”s damages Further, said unlawful acts and practices were
committed knowingly and intentionally, for which Plaintiff should recover additional damages as
provided by the Texas Insurance Code.

D. Deceptive Trade Practices Act Violations

25. Plaintiff reasserts and incorporates by reference all the facts and allegations set
forth above for this cause of action against Aspen under the provisions of the Deceptive Trade
Practices ~ Consumer Protection Act (“DTPA”). Plaintiff has met all conditions precedent to
bringing this cause of action against Aspen,

26. Plaintiff cooperated with Aspen’s investigation of the claim by responding to
inquiries and making the Property available for inspection by representatives or experts retained
by Defendant. However, Aspen failed to properly investigate the Claim and has refused and failed
to pay Plaintiff’ s claim for physical loss or damage due to a covered cause of loss, despite evidence
the Claim constituted a covered loss involving additional damages not acknowledged by the
Defendant

27 . By its acts, omissions, failures and conduct that are described in this petition, Aspen

violated the DTPA. Specifically, Aspen violated the DTPA in the following respects:

PLAINTIFF’S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE - PAGE 7 OF 13.

 

Case 4:19-cv-00290 Document 1-4 Filed 04/18/19 Page 8 of 14 Page|D #: 20

a. Aspen represented to Plaintiff that its insurance policy and Defendant’s
adjusting and investigative services had characteristics or benefits that it did
not have, which gives Plaintiff the right to recover under Section 17.46
(b)(§) of the DTPA;

b. Aspen represented to Plaintiff that its insurance policy and Defendant’s
adjusting and investigative services were of a particular standard, quality,
or grade when they were of another in violation of Section l7.46 (b)(7) of
the DTPA;

c. Aspen represented to Plaintiff that its insurance policy and Defendant’s
adjusting and investigative services conferred or involved rights, remedies,
or obligations that it did not have, which gives Plaintiff the right to recover
under Section 17.46 (b)(lZ) of the DTPA;

d. Aspen represented that it would pay to repair the physical loss or damage
caused by a covered cause of loss and then not doing so, violated Sections
17.46 (b)(S), (7) and (12) of the DTPA;

e. Aspen engaged in an unconscionable action in that it took advantage of
Plaintiff”s lack of knowledge, ability, and experience to a grossly unfair
degree. Defendant’s unconscionable conduct gives Plaintiff the right to
relief under Section 17.50(a)(1) and (3); and

f. Aspens ’ conduct, acts, omissions and failures, as described in this petition,
are unfair practices in the business of insurance in violation of Section 17.50
(a)(4) of the DTPA.

28. All of the above-described acts, omissions and failures of Aspen were a producing
cause of Plaintiff’ s damages Plaintiff seeks damages for such conduct as described in this petition.
Further, said unlawful acts and practices were committed knowingly and intentionally, for which
Plaintiff should recover additional damages as provided by the DTPA.

E. Violation of Prompt Payment of Claims Act

29. Plaintiff would show that Aspen violated the Prompt Payment of Claims Act,

Section 542.051, Subchapter B of the Texas Insurance Code, by failing to properly and timely

investigate Plaintiff’s claim and by failing to pay Plaintiff s claim. Likewise, Defendant’s failure

to pay Plaintiff’s claim constitutes an automatic violation of Section 542.058 which provides:

PLAINTIFF’S ORIGINAL PETITION AND REOUEST FOR DISCLOSURE - PAGE 8 OF 13.

 

Case 4:19-cv-OO290 Document 1-4 Filed 04/18/19 Page 9 of 14 Page|D #: 21

“Except as otherwise provided, if an insurer, after receiving all items, statements

and forms reasonably requested and required under Section 542. 05 5, delays

payment of the claim for a period exceeding the period specified by other applicable

statutes 0r, if other statutes do not specijj) a period, for more than 60 days, the

insurer shall pay damages and other items as provided by Section 542.060.”

30. Aspen’s wrongful rejection of the claim necessarily means it failed to pay within
60 days automatically violating Section 542.058. Accordingly, Plaintiff is entitled to the relief set
forth in Section 542.060 of the act, including attomey’s fees

IX. CLAIMS AGAINST DEFENDANT DEBORAH LLAGUNO
A. Texas Insurance Code Violations

31. Plaintiff reasserts and incorporates by reference all the facts and allegations set
forth above. Plaintiff has met all conditions precedent to bringing this cause of action against
Defendant Llaguno.

32. Defendant’s conduct, as outlined above, demonstrates that she engaged in unfair or
deceptive acts or practices in the business of insurance in violation of Sections 541 .051 and
541 .060 of the Texas Insurance Code. Such violations include, without limitation, all the conduct
described herein and Defendant’s unreasonable delays in the investigation, adjustment and
resolution of Plaintiff’ s claim and her failure to fully and promptly pay the Claim after receipt of
evidence that her claim decision was improper and monies were owed to Plaintiff on the Claim.

33. Plaintiff submitted evidence from PE Service showing extensive damages clearly
covered by the Policy. However, instead of paying the Claim, or offering to compromise the Claim,
Defendant merely forward the report to JS Held for review. It is Plaintiff’s contention that
Defendant forward the PE Service report to JS Held because it Was known to Defendant Llaguno

that JS Held would merely issue a report which could be used as a basis for maintaining the claim

denial. Defendant Llaguno made no effort to reconcile the different opinions between JS Held and

PLAINTIFF’S ORIGINAL PETITION AND REOUEST FOR DISCLOSURE - PAGE 9 OF 13.

 

Case 4:19-cV-OO290 Document 1-4 Filed 04/18/19 Page 10 of 14 Page|D #: 22

PE Service. Further, Defendant Llaguno did not offer to compromise and make payment for at
least a portion of Plaintiff”s claimed damages Further, she did not bring in a third engineer to
attempt to reconcile the differing opinions between JS Held and PE Service. Rather, Defendant
simply maintained the denial of the Claim. Defendant’s conduct constitutes the following unfair
insurance practices:

a. Defendant Llaguno engaged in unfair claims settlement practices prohibited
by Section 17.50 (A)(4) of the DTPA and Section 541.060 (1) of the Texas
Insurance Code by misrepresenting to a claimant a material fact or policy
provision relating to coverage at issue;

b. Defendant Llaguno engaged in unfair claims settlement practices prohibited
by Section 17.50 (A)(4) of the DTPA and defined in Section 541 .060 (2) of
the Texas Insurance Code by failing to attempt, in good faith, to effectuate
a prompt, fair and equitable settlement of a claim with respect to which the
insurer’s liability has become reasonably clear; and,

c. Defendant Llaguno engaged in unfair claims settlement practices prohibited
by Section 17 .50 (A)(4) of the DTPA and defined in Section 541 .060 (7) of
the Texas Insurance Code by refusing to pay a claim Without conducting a
reasonable investigation with respect to the claim.

34. Defendant’s conduct, acts, omissions and failures, as described in this petition, are
unfair practices in the business of insurance in violation of Section 17 .50 (a)(4) of the DTPA. Such
conduct was a proximate and producing cause of Plaintiff’s damages Further, said unlawful acts
and practices Were committed knowingly and intentionally, for which Plaintiff should recover
additional damages as provided by the Texas Insurance Code.

B. Deceptive Trade Practices Act Violations

35. Plaintiff reasserts and incorporates by reference all the facts and allegations set

forth above. Plaintiff has met all conditions precedent to bringing this cause of action against

Defendant Llaguno.

36. Plaintiff cooperated with Defendant’s investigation of the Claim by responding to

PLAINTIFF’S ORIGINAL PETITION AND REOUEST FOR DISCLOSURE - PAGE 10 OF 13.

 

Case 4:19-cV-OO290 Document 1-4 Filed 04/18/19 Page 11 of 14 Page|D #: 23

inquiries and making the property available for multiple inspections of the Property by inspectors
sent by Defendant. Defendant failed to properly investigate Plaintiff’s claim and refused and failed
to pay the Claim. Defendant unreasonably relied upon the JS reports as a basis for the denial of
benefits owed under the policy while disregarding the opinions of PE Service evidencing a covered
loss under the policy, Such enabled Defendant to maintain the wrongful denial of the Claim. By
her acts, omissions, failures and conduct that are described in this petition, Defendant Llaguno
violated the DTPA in the following respects:

a. Defendant Llaguno represented to Plaintiff that its insurance policies and
Defendant’s adjusting and investigative services were of a particular
standard, quality, or grade when they were of another in violation of Section
17.46 (b)(7) of the DTPA; and,

b. Defendant Llaguno engaged in an unconscionable action in that she took
advantage of Plaintiff s lack of knowledge, ability and experience in
insurance matters to a grossly unfair degree Defendant’s unconscionable
conduct gives Plaintiff the right to relief under Section l7.50(a)(3) of the
DTPA.

37. Defendant’s conduct, acts, omissions and failures, as described in this petition, are
unfair practices in the business of insurance in violation of Section 17 .50 (a)(4) of the DTPA. All
of the above-described acts, omissions and failures of Defendant were a proximate and producing
cause of Plaintiff’s damages Further, said unlawful acts and practices were committed knowingly

and intentionally, for which Plaintiff should recover additional damages as provided by the DTPA.

X. WAIVER AND ESTOPPEL

38. Defendant has Waived. and is estopped from asserting any coverage defenses,
conditions, exclusions, or exceptions to coverage not contained in any reservation of rights letter

to Plaintiff.

PLAINTIFF’S ORIGINAL PETITION AND RE§ !UEST FOR DISCLOSURE - PAGE 11 OF 13.

 

Case 4:19-cV-OO290 Document 1-4 Filed 04/18/19 Page 12 of 14 Page|D #: 24

XI. DAMAGES

39. The above described acts, omissions, failures and conduct of Defendant caused
Plaintiff” s damages which include, without limitation, the full cost t_o replace or repair the damaged
Property. Plaintiff is also entitled to recover applicable penalties as provided by the Prompt
Payment of Claims Act.

XII. ADDITIONAL DAMAGES

40. Defendants also knowingly and/or intentionally committed deceptive trade
practices and unfair insurance practices as those terms are defined in the applicable statutes
Because of Defendant’s knowing and/or intentional misconduct, Plaintiff is entitled to additional
damages as authorized by the Texas Insurance Code and DTPA.

XIII. ATTORNEY'S FEES

41. Plaintiff has been forced to engage the services of the below-signed attorney(S).

42. Plaintiff seeks attorneys’ fees for the prosecution of this suit pursuant to Sec.
17 .50(0) and (d) of the Texas Business and Commerce Code, Sections 541 and 542 of the Texas
Insurance Code and Sec. 38.001 of the Texas Civil Practice & Remedies Code.

XIV. JURY DEMAND

43. Pursuant to Texas Rule of Civil Procedure 216, Plaintiff respectfully requests that
this case be tried before a jury.

WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that Defendants be cited to
appear and answer herein, and that upon final jury trial, that Plaintiff be allowed damages which
are set forth above and which are in the sum in excess of the minimum jurisdiction of this Court,
costs of Court, reasonable attomey’s fees for the trial and any subsequent appeal of this case, pre-

judgment interest at the highest rate permitted by law, post-judgment interest from the date of

PLAINTIFF’S ORIGINAL PETITION AND REOUEST FOR DISCLOSURE - PAGE 12 OF 13.

 

Case 4:19-cV-OO290 Document 1-4 Filed 04/18/19 Page 13 of 14 Page|D #: 25

judgment until paid at the highest rate permitted by law, those damages authorized by the Texas
Insurance Code and the Texas Business and Commerce Code, and for such other and further relief,
both at law or in equity, to which Plaintiff may be justly entitled.

Respectfully submitted,

MMN__*__-Grllt/MH
Robert N. Grisham II
robert@grishamlaw.com
State Bar No. 00792550
William A. Kendall
wk@smith-kendall.com
State Bar No. 24004736
GRISHAM & KENDALL, PLLC
5910 N. Central Expressway
Premier Place - Suite 925
Dallas, Texas 75206
Telephone: (214) 308-2027
Facsimile: (214) 308-2036

ATTORNEYS FOR PLAINTIFF

PLAINTIFF’S ORIGINAL PETITION AND REOUEST FOR DISCLOSURE - PAGE 13 OF 13.

 

Case 4:19-cV-OO290 Document 1-4 Filed 04/18/19 Page 14 o|f|EEADR%Ug!)[PQJZ::%ZFQ/|

David Trantham
Denton County District Clerk

GRISHAM & KENDALL’ PLLC By: Shel|ey l\/|ccutcheon, Deputy

ATTORNEYS AT LAW
5910 N. CENTRAL EXPRESSWAY

PREMIER PLACE - SUITE 925
DALLAs, TExAs 75206

TELEPHONE (214) 308-2027
FACSIMILE (214) 308-2036

Robert N. Grisham, II
William A. “Bill” Kcndall, ]r.

19_2813_431 March 26, 2019

Court Clerk Via E-File
DENTON CoUNTY DISTRICT CLERK

1450 East McKinney St.

Denton, Texas 76209-4524

Re: Nicodemus lnvestments, LLC d/b/a Northstar Dragway v. Aspen American Insurance
Company and Deborah Llaguno. '

Dear Clerk:

Enclosed is Plaintiff"s Original Petition and Request for Disclosure, which includes a Jury
Demand and a Civil Case Information Sheet regarding the above referenced matter. Please issue
a citation for the following Defendants:

1. Aspen American Insurance Company, through its registered agent for service,

Corporation Service Company, 211 E. 7th Street, Suite 620, Austin, Texas 78701-
3218; and
2. Deborah Llaguno, 1333 Butterfield Rd., Suite 500, Aurora, lL 60502-8715

Once the citations are completed, please forward me a copy via email.

Thank you for your attention to this matter. Should you have any questions, please feel free
to contact me.

Very truly yours,
/s/ Robert N. Grisham II
Robert N. Grisham 11

RNG/sb
Enclosures

 

